EXHIBIT 10:26

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS,

AND FIXTURE FILING

 

THIS MORTGAGE HEREIN “Instrument”), made as of the 21st day of January, 2005, by
the Mortgagor, FEATHERLITE, INC., a Minnesota corporation, whose address is P O
Box 320, Highway 9 & 63, Cresco IA 52136, Attn: Jeff Mason (herein “Borrower”),
in favor of the Mortgagee, GE COMMERCIAL FINANCE BUSINESS PROPERTY CORPORATION,
a Delaware corporation, whose address is 10900 Northeast Fourth Street, Suite
500, Bellevue, Washington 98004, Attn: Middle Market Risk (herein “Mortgage),

 

WITNESSETH:

 

THAT, WHEREAS, Borrower is justly indebted to Mortgagee in the principal sum of
$5,280,000, pursuant to a certain Promissory Note of even date herewith, more
particularly described below,

 

NOW, THEREFORE, in consideration of the indebtedness herein recited, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower irrevocably MORTGAGES, GRANTS, BARGAINS, SELLS,
CONVEYS, WARRANTS, ASSIGNS AND SETS OVER unto Mortgagee all of Borrower’s right,
title and interest, now owned or hereafter acquired, including any reversion or
remainder interest, in the real property located in the City of Sanford, County
of Seminole, State of Florida, commonly known as 4441 Orange Boulevard and more
particularly described on Exhibit A attached hereto and incorporated herein
including all heretofore or hereafter vacated alleys and streets abutting the
property, and all easements, rights, appurtenances, tenements, hereditaments,
rents, royalties, mineral, oil and gas rights and profits, water, water rights,
and water stock appurtenant to the property (collectively “Premises”):

 

TOGETHER with all of Borrower’s estate, right, title and interest, now owned or
hereafter acquired, in, under and to:

 

(a) all buildings, structures, improvements, parking area, landscaping, fixtures
and articles of property now or hereafter erected on, attached to, or used or
adapted for use in the operation of the Premises; including but without being
limited to, all heating, air conditioning and incinerating apparatus and
equipment; all boilers, engines, motors, dynamos, generating equipment, piping
and plumbing fixtures, water heaters, ranges, cooking apparatus and mechanical
kitchen equipment, refrigerators, freezers, cooling, ventilating, sprinkling and
vacuum cleaning systems, fire extinguishing apparatus, gas and electric
fixtures, carpeting, floor coverings, under padding, elevators, escalators,
partitions, mantels, built in mirrors, window shades, blinds, draperies,
screens, storm sash, awnings, signs, furnishings of public spaces, halls and
lobbies, and shrubbery and plants, and including also all interest of any owner
of the Premises in any of such items hereafter at any time acquired under
conditional sale contract, chattel mortgage or other title retaining or security
instrument, all of which property mentioned in this clause (a) shall be deemed
part of the realty covered by this Instrument and not severable wholly or in
part without material injury to the freehold of the Premises (all of the
foregoing together with replacements and additions thereto are referred to
herein as “Improvements”); and

 

(b) all compensation, awards, damages, rights of action and proceeds, including
interest thereon and/or the proceeds of any policies of insurance therefore,
arising out of or relating to (i) a taking or damaging of the Premises or
Improvements thereon by reason of any public or private improvement,
condemnation proceeding (including change of grade), sale or

 



--------------------------------------------------------------------------------

transfer in lieu of condemnation, or fire, earthquake or other casualty, or (ii)
any injury to or decrease in the value of the Premises or the Improvements for
any reason whatsoever;

 

(c) return premiums or other payments upon any insurance any time provided with
respect to the Premises, Improvements, and other collateral described herein for
the benefit of or naming Mortgagee, and refunds or rebates of taxes or
assessments on the Premises;

 

(d) all written and oral leases and rental agreements (including extensions,
renewals and subleases; all of the foregoing shall be referred to collectively
herein as the “Leases”) now or hereafter affecting the Premises including,
without limitation, all rents, issues, income, profits and other revenues and
income therefrom and from the renting, leasing or bailment of Improvements and
equipment (“Rents”), all guaranties of tenants’ performance under the Leases,
and all rights and claims of any kind that Borrower may have against any tenant
under the Leases or in connection with the termination or rejection of the
Leases in a bankruptcy or insolvency proceeding;

 

(e) plans, specifications, contracts and agreements relating to the design or
construction of the Improvements; Borrower’s rights under any payment,
performance, or other bond in connection with the design or construction of the
Improvements; all landscaping and construction materials, supplies, and
equipment used or to be used or consumed in connection with construction of the
Improvements, whether stored on the Premises or at some other location; and
contracts, agreements, and purchase orders with contractors, subcontractors,
suppliers, and materialment incidental to the design or construction of the
Improvements;

 

(f) all contracts, deposits, deposit accounts, accounts, all rights, claims or
causes of action pertaining to or affecting the Premises or the Improvements,
including, without limitation, all supporting obligations and any and all
proceeds thereof, all options or contracts to acquire other property for use in
connection with operation or development of the Premises or Improvements,
management contracts, service or supply contracts, permits, licenses, franchises
and certificates, and all commitments or agreements, now or hereafter in
existence, intended by the obligor thereof to provide Borrower with proceeds to
satisfy the loan evidenced hereby or improve the Premises or Improvements, and
the right to receive all proceeds due under such commitments or agreements
including refundable deposits and fees;

 

(g) all books, records, surveys, reports and other documents related to the
Premises, the Improvements, the Leases, or other items of collateral described
herein; and

 

(h) all additions, accessions, replacements, substitutions, proceeds and
products of the real and personal property, tangible and intangible, described
herein.

 

All of the foregoing described collateral is exclusive of any equipment,
inventory, future, furnishings or trade fixtures owned and supplied by tenants
of the Premises. The Premises, the Improvements, the Leases and all of the rest
of the foregoing property are herein referred to as the “Property.”

 

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof to the use, benefit and behoof of Mortgagee and its
successors and assigns in fee simple forever.

 

TO SECURE TO Mortgagee (a) the repayment of the indebtedness evidenced by
Borrower’s Promissory Note dated of even date herewith in the principal sum of
Five Million Two Hundred Eighty Thousand and no hundredths Dollars
($5,280,000.00), with interest thereon at the rate of 6.49 per annum as set
forth therein, and having a maturity date of February 1, 2017, and all renewals,
extensions and modifications thereof (herein “Note”); (b) the repayment of any
future advances, with interest thereon, made by Mortgagee to Borrower pursuant
to Section 28 hereof (herein “Future Advances”); (c) the payment of all other
sums, with interest thereon,

 



--------------------------------------------------------------------------------

advanced in accordance herewith to protect and security of this Instrument or to
fulfill any of Borrower’s obligations hereunder or under the other Loan
Documents (as defined below); (d) the performance of the covenants and
agreements of Borrower contained herein or in the other Loan Documents; and (e)
the repayment of all sums now or hereafter owing to Mortgagee by Borrower
pursuant to any instrument which recites that it is secured hereby. The
indebtedness and obligations described in clauses (a)-(e) above are collectively
referred to herein as the “Indebtedness”. The Note, this Instrument, and all
other documents evidencing, securing or guaranteeing the Indebtedness (except
the Environmental Indemnity Agreement Regarding Hazardous Substances
(“Indemnity”)), as the same may be modified or amended from time to time, are
referred herein as the “Loan Documents.” The terms of the Note secured hereby
may provide that the interest rate or payment terms or balance due may be
indexed, adjusted, renewed, or renegotiated from time to time, and this
Instrument shall continue to secure the Note notwithstanding any such indexing,
adjustment, renewal or renegotiation.

 

PROVIDED, ALWAYS, that if Borrower shall pay unto Mortgagee the Indebtedness and
if Borrower shall duly, promptly and fully perform, discharge, execute, effect,
complete and comply with and abide by each and every of the stipulations,
agreements, conditions and covenants of the Note and this Instrument, then this
Instrument and all assignments contained herein and liens created hereby shall
cease and be null and void; otherwise to remain in full force and effect.

 

Borrower represents and warrants that Borrower has good, marketable and
insurable title to, and has the right to mortgage an indefeasible fee simple
estate in, the Premises, Improvements, Rents, and Leases, and the right to
convey the other Property, that the Property is unencumbered except as disclosed
in writing to and approved by Mortgagee prior to the date hereof, and that
Borrower will warrant and forever defend the title to the Property against all
claims and demands, subject only to the exceptions set forth in Schedule 1
attached hereto (“Permitted Exceptions”).

 

Borrower represents, warrants, covenants and agrees for the benefit of Mortgagee
as follows:

 

1. PAYMENT OF PRINCIPAL AND INTEREST. Borrower shall promptly pay when due the
principal of and interest on the Indebtedness, any prepayment and other charges
provided in the Loan Documents and all other sums secured by this Instrument.

 

2. FUNDS FOR TAXES, INSURANCE AND OTHER CHARGES. Except as in hereinafter
provided with respect to the impounding of such payments by Mortgagee following
the occurrence of an Event of Default, Borrower shall pay or cause to be paid
when due, prior to delinquency, all annual real estate taxes, insurance
premiums, assessments, water and ser rates, ground rents and other charges
(herein “Impositions”) payable with respect to the Property. Upon the occurrence
of an Event of Default (hereinafter defined), and at Mortgagee’s sole option at
any time thereafter. Borrower shall pay in addition to each monthly payment on
the Note, one-twelfth of the annual Impositions (as estimated by Mortgagee in
its sole discretion), to be held by Mortgagee without interest to Borrower, for
the payment of such Impositions (such payments being referred to herein as
“Impounds”).

 

Annually during the term of this Instrument, Mortgagee shall compare the
Impounds collected to the Impositions paid or to be paid. If the amount of such
Impounds held by Mortgagee at such time shall exceed the amount deemed necessary
by Mortgagee to provide for the payment of Impositions as they fall due, if no
Event of Default shall have occurred and be continuing, such excess shall be at
Borrower’s options, either repaid to Borrower or credited to Borrower on the
next monthly installment or installments of Impounds due. If at any time the
amount of the Impounds held by Mortgagee shall be less than the amount deemed
necessary by Mortgagee to pay Impositions as they fall due, Borrower shall pay
to Mortgagee any amount necessary to make up the deficiency within thirty (30)
days after notice from Mortgagee to Borrower requesting payment thereof. Upon
the occurrence of an Event of Default hereunder,

 



--------------------------------------------------------------------------------

Mortgagee may apply, in any amount and in any order as Mortgagee shall determine
in Mortgagee’s sole discretion, any Impounds held by Mortgagee at the time of
application (i) to pay Impositions which are now or will hereafter become due,
or (ii) as a credit against sums secured by this Instrument. Upon payment in
full of all sums secured by this Instrument, Mortgagee shall refund to Borrower
any Impounds then held by Mortgagee. If requested by Mortgagee, Borrower shall
promptly furnish to Mortgagee all notices of Impositions which become due, and
in the event Borrower shall make payment directly, Borrower shall promptly
furnish to Mortgagee receipts evidencing such payments.

 

3. APPLICATION OF PAYMENTS. Unless applicable law provides otherwise, each
complete installment payment received by Mortgagee from Borrower under the Note
or this Instrument shall be applied by Mortgagee first in payment of amounts
payable to Mortgagee by Borrower under Section 2 hereof, then to interest
payable on the Note, then to principal of the Note, and then to interest and
principal on any Future Advances in such order as Mortgagee, at Mortgagee’s sole
discretion, shall determine. Upon the occurrence of an Event of Default,
Mortgagee may apply, in any amount and in any order as Mortgagee shall determine
in Mortgagee’s sole discretion, any payments received by Mortgagee under the
Note or this Instrument. Any partial payment received by Mortgagee shall, at
Mortgagee’s option, be held in a non-interest bearing account until Mortgagee
receives funds sufficient to equal a complete installment payment.

 

4. CHARGES, LIENS. Borrower shall promptly discharge or bond off any lien which
has, or may have, priority over or equality with, the lien of this Instrument,
and Borrower shall pay, when due, the claims of all persons supplying labor or
materials to or in connection with the Property. Without Mortgagee’s prior
written permission, Borrower shall not allow any lien inferior to this
Instrument, to be perfected against the Property. If any lien inferior to this
Instrument is filed against the Property without Mortgagee’s prior written
permission and without the consent of Borrower, Borrower shall, within thirty
(30) days after receiving notice of the filing of such lien, cause such lien to
be released of record or bonded off and deliver evidence of such release or
bonding to Mortgagee. Borrower may contest any such lien by appropriate
proceedings in good faith, timely filed, provided that enforcement of the lien
is stayed pending such contest. Mortgagee may require that Borrower post
security for payment of such lien.

 

5. INSURANCE. Borrower shall obtain and maintain the following types of
insurance upon and relating to the Property:

 

(a) “Special Form” Property and fire insurance (with extended coverage
endorsement including malicious mischief and vandalism) in an amount not less
than the full replacement value of the Property (with a deductible not to exceed
$10,000) naming Mortgagee under a lender’s loss payable endorsement naming
Mortgagee as mortgagee and loss payee and including agreed amount, inflation
guard, replacement cost and waiver of subrogation endorsement;

 

(b) Commercial general liability insurance in an amount not less than $2,000,000
per occurrence and on an occurrence basis, insuring against personal injury,
death and property damage and naming Mortgagee as additional insured;

 

(c) Business interruption insurance or rent-loss insurance, as applicable,
covering loss of rental or other income (including all expenses payable by
tenants) for up to twelve (12) months;

 

(d) Boiler and machinery coverage for mechanical and electrical failure;

 

(e) Flood hazard insurance with respect to the Property in amounts not less than
the maximum limit of coverage then available with respect to the Property or the
amount of the Indebtedness, whichever is less if the Property is located in an
area designated by

 



--------------------------------------------------------------------------------

the Federal Emergency Management Act or is hereafter designated or identified as
an area having special flood hazards by the Department of Housing and Urban
Development or such other official as shall from time to time be authorized by
federal or state law to make such designation pursuant to any national or state
program of flood insurance;

 

(f) Hurricane insurance, if the Premises are located in a hurricane zone; and

 

(g) Such other types of insurance or endorsements to existing insurance as may
be required from time to time by Mortgagee in accordance with its standard
commercial lending practices.

 

Upon the request of Mortgagee, Borrower shall increase the coverages under any
of the insurance policies required to be maintained hereunder or otherwise
modify such policies in accordance with Mortgagee’s standard commercial lending
practices. All of the insurance policies required hereunder shall be issued by
corporate insurers licensed to do business in the state in which the Property is
located and having a Best’s Rating-Financial Size Rating of A: VIII or better as
determined and published by A.M. Best Company, and shall be in form acceptable
to Mortgagee (which may include the requirement of an Acord 28 “Evidence of
Property Insurance” form as to property insurance), along with evidence of
payment in full of all premiums required thereunder, prior to or
contemporaneously with Borrower’s execution of this Instrument. All such
certificates shall be in form acceptable to Mortgagee and shall require the
insurance company to give to Mortgagee at least thirty (30) days’ prior written
notice before canceling the policy for any reason or materially amending it.
Certificates evidencing all renewal and substitute policies of insurance shall
be delivered to Mortgagee, along with evidence of the payment in full of all
premiums required thereunder, at least fifteen (15) days before termination of
the policies being renewed or substituted. If any loss shall occur at any time
when Borrower shall be in default hereunder, Mortgagee shall be entitled to the
benefit of all insurance policies held or maintained by Borrower, to the same
extent as if same had been made payable to Mortgagee, and upon foreclosure
hereunder, Mortgagee shall become the owner thereof. Mortgagee shall have the
right, but not the obligation, to make premium payments, at Borrower’s insurance
maintained by Borrower, and such payments shall be accepted by the insurer to
prevent same. If Borrower fails to procure and maintain any insurance required
under this Instrument, Mortgagee may (but shall not be obligated to) procure and
maintain such insurance, at Borrower’s expense, in the amounts provided above or
in such lesser amounts as Mortgagee may deem appropriate, in order to protect
Mortgagee’s interest in the Property. Such insurance purchased by Mortgagee may,
but need not, protect Borrower’s interest in the Property. Such insurance
purchased by Mortgagee may not pay and claim that Borrower makes or any claim
that is made against Borrower in connection with the Property. Borrower may
later cancel any insurance purchased by Mortgagee, but only after providing
Mortgagee with evidence acceptable to Mortgagee that Borrower has obtained and
paid for such insurance as required under this Instrument. If Mortgagee procures
and maintains such insurance, Borrower shall be responsible for the costs of
such insurance, including interest as described in Section 8 below and any other
charges that Mortgagee may impose in connection with the placement of such
insurance, until the effective date of the cancellation or expiration of such
insurance. All such costs, interest band charges shall become immediately due
and payable by Borrower and shall be secured by this Instrument. Such costs may
be more than the cost of insurance Borrower may be able to obtain on its own.

 

If any act or occurrence of any kind or nature (including any casualty for which
insurance was not obtained or obtainable) shall result in damage to or
destruction of the Property (such event being called a “Loss”), Borrower will
give prompt written notice thereof to Mortgagee. If no Event of Default has
occurred hereunder and is continuing, Mortgagee shall apply all such insurance
proceeds to the restoration, replacement and rebuilding of the damaged portion
of the Property, and such restoration, replacement and rebuilding shall be
accomplished, upon satisfaction of each and all of the following conditions: (i)
except as provided in (ii) below,

 



--------------------------------------------------------------------------------

Mortgagee shall be satisfied that by the expenditure of such insurance proceeds
the Property will be fully restored within a reasonable period of time to its
value immediately preceding the loss or damage, free and clear of all liens,
except the lien of this Instrument, the permitted exceptions set forth in
Schedule 1 attached hereto, and such other liens as are specifically approved by
Mortgagee in writing under this Instrument; (ii) in the event such proceeds
shall be insufficient to restore or rebuild the Property, Borrower shall deposit
promptly with Mortgagee funds which, together with the insurance proceeds, shall
be sufficient in Mortgagee’s judgment to restore and rebuild the Property; (iii)
Borrower shall make reasonable efforts to obtain a waiver of the right of
subrogation from any insurer under such policies of insurance who, at that time,
claims that no liability exists as the Borrower or the then owner or the assured
under such policies; (iv) the excess of such insurance proceeds above the amount
necessary to complete such restoration and compensate Borrower for all other
insured losses shall be applied on account of the Indebtedness (first to
interest, then to expenses reimbursable to Mortgagee and then to principal
amounts falling due under the Note without prepayment premium); (v) Mortgagee
reviews and approves in writing the plans and specifications for the restoration
work and Mortgagee receives written evidence satisfactory to Mortgagee that the
same have been approved by all governmental authorities having jurisdiction;
(vi) Borrower shall have furnished to Mortgagee, for Mortgagee’s approval, a
detailed budget and cost breakdown for said restoration work signed by Borrower
and describing the nature and type of expenses and amount thereof estimated by
Borrower for said restoration work including, but not limited to, the cost of
material and supplies, architect and designer fees, general contractor’s fees,
and the anticipated monthly disbursement schedule, and Mortgagee shall have
given to Borrower written approval of such budget and cost breakdown (if
Borrower determines at any time that its actual expenses differ or will differ
from its estimated budget, it will so advise Mortgagee promptly); (vii) Borrower
has delivered to Mortgagee evidence satisfactory to Mortgagee that all Leases
existing at the time of the Loss will remain in full force and effect subject
only to abatement of rent in accordance with the terms of the Leases until
completion of such repair and restoration; and (viii) in Mortgagee’s reasonable
judgment, such restoration work can be completed at least six (6) months prior
to the maturity of the Note.

 

In the event any of such conditions are not or cannot be satisfied, then all of
the insurance proceeds payable with respect to such Loss will be applied to the
payment of the Indebtedness in such order as Mortgagee may elect.

 

Under no circumstances shall Mortgagee become obligated to take any action to
restore the Property; all proceeds released or applied by Mortgagee to the
restoration of the Property pursuant to the provisions of this Section 5 shall
be released and/or applied to the cost of restoration (including within the
term” restoration” any repair, reconstruction or alteration) as such restoration
progresses, in amounts which shall equal ninety percent (90%) of the amounts
from time to time certified by an architect approved by Mortgagee to have been
incurred in such restoration of any and all of the Property (i.e., 90% of the
total amount expended by the contract for the project under a contractor
approved by Mortgagee and billed by the contractor to Borrower) and performed by
a contractor reasonably satisfactory to Mortgagee and who shall furnish such
payment and performance bonds, if any, as may be reasonably required by
Mortgagee in accordance with the plans and specifications therefore approved by
Mortgagee and the remaining ten percent (10%) upon completion of such
restoration and delivery to Mortgagee of evidence reasonably satisfactory to
Mortgagee that no mechanics’ lien exists with respect to the work of such
restoration; that the restoration work has been completed and fully paid for in
accordance with plans and specifications for said work approved by Mortgagee;
and that all leases existing at the time the Loss occurred are in full force and
effect with all tenants in possession and paying full Lease rental; and that all
governmental approvals required for the completion of said restoration work and
occupancy of the Property have been obtained and the same are in form and
substance satisfactory to Mortgagee.

 

If within a reasonable period of time after the occurrence of any Loss, Borrower
shall not have submitted to Mortgagee and receive Mortgagee’s approval of plans
and specifications for

 



--------------------------------------------------------------------------------

the repair, restoration or rebuilding of such Loss or shall not have obtained
approval of such plans and specifications from all governmental authorities
whose approval is required, or if, after such plans and specifications are
approved by Mortgagee and by all such governmental authorities, Borrower shall
fail to commence promptly such repair, restoration or rebuilding, or if
thereafter Borrower fails to carry out diligently such repair, restoration or
rebuilding, or is delinquent in the payment to mechanics, materialmen or others
of the costs incurred in connection with such work, or if any other condition of
this Section 5 is not satisfied within a reasonable period of time after the
occurrence of any such Loss, then Mortgagee may, in addition to all other rights
herein set forth, at Mortgagee’s option, (A) declare that an Event of Default
has occurred and/or apply all of the insurance proceeds payable with respect to
such Loss to the payment of the Indebtedness in such order as Mortgagee may
elect, and/or (B) Mortgagee, or any lawfully appointed receiver of the Property
may at their respective options, perform or cause to be performed such repair,
restoration or rebuilding, and may take such other steps as they deem advisable
to carry out such repair, restoration or rebuilding, and may enter upon the
Property for any of the foregoing purposes, and Borrower hereby waives, for
itself and all others holding under it, any claim against Mortgagee and such
receiver (other than a claim based upon the alleged gross negligence or
intentional misconduct of Mortgagee or any such receiver)arising out of anything
done by them or any of them pursuant to this Section 5 and Mortgagee may in its
discretion apply any proceeds held by it to reimburse itself and/or such
receiver for all amounts expended or incurred by it in connection with the
performance of such work, including attorneys’ fees, and any excess costs shall
be paid by Borrower to Mortgagee and Borrower’s obligation to pay such excess
costs shall be secured by the lien of this Instrument and shall bear interest at
the default rate set forth in the Note, until paid.

 

Nothing herein, and no authority given to Borrower to repair, rebuild or restore
the Property or any portion thereof, shall be deemed to constitute Borrower the
agent of Mortgagee for any purpose, or to create, either expressly or by
implication, any liens or claims or rights on behalf of laborers, mechanics,
materialmen or other lien holders which could in any way be superior to the lien
or claim of Mortgagee, or which could be construed as creating any third party
rights of any kind or nature to the insurance funds. At reasonable times during
the work of restoration, and upon reasonable notice, Mortgagee, either
personally or by duly authorized agents, shall have the right to enter upon the
Property for inspection of the work. Borrower expressly assumes all risk of
loss, including a decrease in the use, enjoyment or value of the Property from
any casualty whatsoever, whether or not insurable or insured against.

 

Borrower waives any and all right to claim or recover against Mortgagee or its
officers, employees, agents and representatives, for loss of or damage to
Borrower, the Property, Borrower’s property or the property of others under
Borrower’s control from any cause insured against or required to be insured
against under this Section 5.

 

6. PRESERVATION AND MAINTENANCE OF PROPERTY; LEASEHOLDS. Borrower (a) shall not
commit waste or permit impairment or deterioration of the Property, (b) shall
not abandon the Property, (c) shall restore or repair promptly and in a good and
workmanlike manner all of any part of the Property to the equivalent of its
original condition, or such other condition as Mortgagee may approve in writing,
in the event of any damage, injury or loss thereto, whether or not insurance
proceeds are available to cover in whole or in part the costs of such
restoration or repair, (d) shall keep the Property, including all Improvements,
thereon, in good repair and shall replace fixtures, equipment, machinery and
appliances on the Property when necessary to keep such items in good repair, (e)
shall comply with all laws, ordinances, regulations and requirements of any
governmental body applicable to the Property, (f) if all or part of the Property
is for rent or lease, then Mortgagee, at its option after the occurrence of an
Event of Default, may require Borrower to provide for professional management of
the property by a property manager satisfactory to Mortgagee pursuant to a
contract approved by Mortgagee in writing, unless such requirement shall be
waived by Mortgagee in writing, and (g) shall give notice in writing to
Mortgagee of and, unless otherwise directed in writing by Mortgagee, appear in
and defend any action or proceeding purporting to affect the Property, the

 



--------------------------------------------------------------------------------

security of this Instrument or the rights or powers of Mortgagee hereunder.
Neither Borrower nor any tenant or other person, without the written approval of
Mortgagee, shall remove, demolish or alter any Improvement now existing or
hereafter erected on the Premises or any Property, except when incident to the
replacement of fixtures, equipment, machinery and appliances with items of like
kind.

 

Borrower represents warrants and covenants that the Property is and shall be in
substantial compliance with the Americans with Disabilities Act of 1990 and all
of the regulations promulgated thereunder, as the same may be amended from time
to time.

 

7. USE OF PROPERTY. Unless required by applicable law or unless Mortgagee has
otherwise agreed in writing, Borrower shall not allow changes in the use for
which all or any part of the Property was intended at the time this Instrument
was executed. Borrower shall not, without Mortgagee’s prior written consent, (i)
initiate or acquiesce in a change in the zoning classification (including any
variance under any existing zoning ordinance applicable to the Property), (ii)
permit the use of the Property to become a non-conforming use under applicable
zoning ordinances, (iii) file any subdivision or parcel map affecting the
Property, or (iv) amend, modify or consent to any easement or covenants,
conditions and restrictions pertaining to the Property.

 

8. PROTECTION OF MORTGAGEE’S SECURITY. If an Event of Default shall have
occurred and be continuing, or if any action or proceeding is commenced which
affects the Property or title thereto or the interest of Mortgagee therein,
including, but not limited to, eminent domain, insolvency, code enforcement, or
arrangements or proceedings involving a bankrupt or decedent, then Mortgagee at
Mortgagee’s option may make such appearances, disburse such sums and take such
action as Mortgagee deems necessary, in its sole discretion, to protect
Mortgagee’s interest, including, but not limited to, (i) disbursement of
attorneys’ fees, (ii) entry upon the Property to make repairs, and (iii)
procurement of satisfactory insurance as provided in Section 5 hereof.

 

Any amounts disbursed by Mortgagee pursuant to this Section 8, with interest
thereon, shall become additional Indebtedness of Borrower secured by this
Instrument. Unless Borrower and Mortgagee agree to other terms of payment, such
amounts shall be immediately due and payable and shall bear interest from the
date of disbursement at the Default Rate (as defined in the Note). Borrower
hereby covenants and agrees that Mortgagee shall be subrogated to the lien of
any mortgage or other lien discharged, in whole or in part, by the Indebtedness.
Nothing contained in this Section 8 shall require Mortgagee to incur any expense
or take any action hereunder.

 

9. INSPECTION. Mortgagee may make or cause to be made reasonable entry upon the
Property to inspect the interior and exterior thereof. Except in case of
emergency, such inspection shall be with reasonable prior notice and shall in
any case be with due regard to rights of tenants.

 

10. FINANCIAL DATA. Borrower will furnish to Mortgagee, and will cause any
guarantor of the Indebtedness to furnish to Mortgagee on request, within ninety
(90) days after the close of its fiscal year (i) annual balance sheet and profit
and loss statements prepared in accordance with generally accepted accounting
principles and practices consistently applied and, if Mortgagee so requires,
accompanied by the annual audit report of an independent certified public
accountant reasonably acceptable to Mortgagee, (ii) an annual operating
statement, together with a complete rent roll and other supporting data
reflecting all material information with respect to the operation of the
Property and Improvements, and (iii) all other financial information and reports
that Mortgagee may from time to time reasonably request, including, if Mortgagee
so requires, income tax returns of Borrower and any guarantor of any portion of
the Indebtedness, and financial statements of any tenants designated by
Mortgagee.

 



--------------------------------------------------------------------------------

11. CONDEMNATION. If the Property, or any part thereof, shall be condemned for
any reason, including without limitation fire or hurricane damage, or otherwise
taken for public or quasi-public use under the power of eminent domain, or be
transferred in lieu thereof, (such event being called a “Taking”) and if an
Event of Default has not occurred hereunder and is not continuing, Mortgagee
shall apply all such proceeds to the restoration, replacement and rebuilding of
the Property, and such restoration, replacement and rebuilding shall be
accomplished, upon satisfaction of each and all of the following conditions: (i)
except as provided in (ii) below, Mortgagee shall be satisfied that by the
expenditure of such proceeds the Property will be fully restored within a
reasonable period of time to its value immediately preceding the Taking, free
and clear of all liens, except the lien of this Instrument, the permitted
exceptions set for tin Schedule 1 attached hereto, and such other liens as are
specifically approved by Mortgagee in writing under this Instrument; (ii) in the
event such proceeds shall be insufficient to restore or rebuild the Property,
Borrower shall deposit promptly with Mortgagee funds which, together with the
proceeds, shall be sufficient in Mortgagee’s judgment to restore and rebuild the
Property; (iii) the excess of such proceeds above the amount necessary to
complete such restoration and compensate Borrower for all other losses shall be
applied on account of the Indebtedness (first to interest, then to expenses
reimbursable to Mortgagee and then to principal amounts falling due under the
Note without prepayment premium); (iv) Mortgagee reviews and approves in writing
the plans and specifications for the restoration work and Mortgagee receives
written evidence satisfactory to Mortgagee that the same have been approved by
all governmental authorities having jurisdiction; (v) Borrower shall have
furnished to Mortgagee, for Mortgagee’s approval, a detailed budget and cost
breakdown for said restoration work signed by Borrower and describing the nature
and type of expenses and amounts thereof estimated by Borrower for said
restoration work including, but not limited to, the cost of material and
supplies, architect and designer fees, general contractor’s fees, and the
anticipated monthly disbursement schedule, and Mortgagee shall have given to
Borrower written approval of such budget and cost breakdown (if Borrower
determines at any time that is actual expenses differ or will differ from its
estimated budget, it will so advise Mortgagee promptly); (vi) Borrower has
delivered to Mortgagee evidence satisfactory to mortgagee that all Leases
existing at the time of the Taking will remain in full force and effect subject
only to abatement of rent in accordance with the terms of the Leases until
completion of such repair and restoration; and (vii) in Mortgagee’s reasonable
judgment, such restoration work can be completed at least six (6) months prior
to the maturity of the Note.

 

In the event any of such conditions are not or cannot be satisfied, then all of
the proceeds payable with respect to such Taking will be applied to the payment
of the Indebtedness in such order as Mortgagee may elect.

 

Under no circumstances shall Mortgagee become obligated to take any action to
restore the Property; all proceeds released or applied by Mortgagee to the
restoration of the Property pursuant to the provisions of this Section 11 shall
be released and/or applied on the cost of restoration (including within the term
“restoration” any repair, reconstruction or alteration) as such restoration
progresses, in amounts which shall equal ninety percent (90%) of the amounts
from time to time certified by an architect approved by Mortgagee to have been
incurred in such restoration of any and all of the Property (i.e., 90% of the
total amount expended by the contractor for the project under a contract
approved by Mortgagee and billed by the contractor to Borrower) and performed by
a contractor reasonably satisfactory to Mortgagee and who shall furnish such
payment and performance bonds, if any, as may be reasonably required by
Mortgagee in accordance with the plans and specifications therefore approved by
Mortgagee and the remaining ten percent (10%) upon completion of such
restoration and delivery to Mortgagee of evidence reasonably satisfactory to
Mortgagee that no mechanics’ lien exists with respect to the work of such
restoration; that the restoration work has been completed and fully paid for in
accordance with plans and specifications for said work approved by Mortgagee;
and that all Leases existing at the time the Taking occurred are in full force
and effect with all tenants in possession and paying full Lease rental; and that
all governmental approvals required for the completion of said restoration work
and occupancy of the Property have been obtained and the same are in form and
substance satisfactory to Mortgagee.

 



--------------------------------------------------------------------------------

If within a reasonable period of time after the occurrence of any Taking,
Borrower shall not have submitted to Mortgagee and received Mortgagee’s approval
of plans and specifications for the repair, restoration or rebuilding of the
Property or shall not have obtained approval of such plans and specifications
from all governmental authorities whose approval is required, or if, after such
plans and specifications are approved by Mortgagee and by all such governmental
authorities, Borrower shall fail to commence promptly such repair, restoration
or rebuilding, or if thereafter Borrower fails to carry out diligently such
repair, restoration or rebuilding or is delinquent in the payment to mechanics,
materialmen or others of the costs incurred in connection with such work, or if
any other condition of this Section 11 is not satisfied within a reasonable
period of time after the occurrence of any such Taking, then Mortgagee may, in
addition to all other rights herein set forth, at Mortgagee’s option, (A)
declare that an Event of Default has occurred and/or apply all of the proceeds
of the Taking to the payment of the Indebtedness in such order as Mortgagee may
elect, and/or (B) Mortgagee, or any lawfully appointed receiver of the Property
may at their respective options, perform or cause to be performed such repair,
restoration or rebuilding, and may take such other steps as they deem advisable
to carry out such repair, restoration or rebuilding, and may enter upon the
Property for any of the foregoing purposes, and Borrower hereby waives, for
itself and all others holding under it, any claim against Mortgagee and such
receiver (other than a claim based upon the alleged gross negligence or
intentional misconduct of Mortgagee or any such receiver) arising out of
anything done by them or any of them pursuant to this Section 11 and Mortgagee
may in its discretion apply any proceeds held by it to reimburse itself and/or
such receiver for all amounts expended or incurred by it in connection with the
performance of such work, including attorneys’ fees, and any excess costs shall
be paid by Borrower to Mortgagee and Borrower’s obligation to pay such excess
costs shall be secured by the lien of this Instrument and shall bear interest at
the default rate set forth in the Note, until paid.

 

Nothing herein, and no authority given to Borrower to repair, rebuild or restore
the Property or any portion thereof, shall be deemed to constitute Borrower the
agent of Mortgagee for any purpose, or to create, either expressly or by
implication, any liens or claims or rights on behalf of laborers, mechanics,
materialmen or other lien holders which could in any way be superior to the lien
of claim of Mortgagee, or which could be construed as creating any third party
rights of any kind or nature to the proceeds. At reasonable times during the
work of restoration, and upon reasonable notice, Mortgagee, either personally or
by duly authorized agents, shall have the right to enter upon the Property for
inspection of the work. Borrower expressly assumes all risk of loss, including a
decrease in the use, enjoyment or value of the Property from any casualty
whatsoever, whether or not insurable or insured against.

 

12. BORROWER AND LIEN NOT RELEASED. From time to time, Mortgagee may, at
Mortgagee’s option, without giving notice to or obtaining the consent of
Borrower, Borrower’s successors or assigns or of any junior lien holder or
guarantors, without liability on Mortgagee’s part and notwithstanding the
occurrence of an Event of Default, extend the time for payment of the
Indebtedness or any part thereof, reduce the payments thereon, release anyone
liable on any of the Indebtedness, accept an extension or modification or
renewal note or notes therefore, modify the terms and time of payment of the
Indebtedness, release from the lien of this Instrument any part of the Property,
take or release other or additional security, reconvene any part of the
Property, consent to any map or plan on the Property, consent to the granting of
any easement, join in any extension or subordination agreement, and agree in
writing with Borrower to modify the rate of interest or period of amortization
of the Note or change the amount of the monthly installments payable thereunder.
Any actions taken by Mortgagee pursuant to the terms of this Section 12 shall
not affect the obligation of Borrower or Borrower’s successors or assigns to pay
the sums secured by this Instrument and to observe the covenants of Borrower
contained herein, shall not affect the guaranty of any person, corporation,
partnership or other entity for payment of the Indebtedness, and shall not
affect the lien of priority of the lien hereof on the Property. Borrower shall
pay Mortgagee a service charge, together with such title insurance

 



--------------------------------------------------------------------------------

premiums and attorneys’ fees as may be incurred at Mortgagee’s option, for any
such action if taken at Borrower’s request.

 

13. FORBEARANCE BY MORTGAGEE NOT A WAIVER. Any forbearance by Mortgagee in
exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any other right or
remedy. The acceptance by Mortgagee of payment of any sum secured by this
Instrument after the due date of such payment shall not be a waiver of
Mortgagee’s right to either require prompt payment when due of all other sums so
secured or to declare a default for failure to make prompt payment. The
procurement of insurance or the payment of taxes or other liens or charges by
Mortgagee shall not be a waiver of Mortgagee’s right to accelerate the maturity
of the Indebtedness secured by this Instrument, nor shall Mortgagee’s receipt of
any awards, proceeds or damages under Section 5 and 11 hereof operate to cure or
waive Borrower’s default in payment of sums secured by this Instrument.

 

14. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT. This Instrument is intended to
be a security agreement pursuant to the Uniform Commercial Code for any of the
items specified above as part of the Property which, under applicable law, may
be subject to a security interest pursuant to the Uniform Commercial Code, and
Borrower hereby grants and conveys to Mortgagee a first and prior security
interest in all of the Property that constitutes personally (“Collateral”, for
purposes of this Section 14), whether now owned or hereafter acquired. Borrower
agrees that Mortgagee may file this Instrument, or a reproduction thereof, in
the real estate records or other appropriate index, as a financing statement for
any of the items specified above as part of the Collateral. Any reproduction of
this Instrument or of any other security agreement or financing statement shall
be sufficient as a financing statement. In addition, Mortgagee may submit for
filing any financing statements, as well as extensions, renewals and amendments
thereof, and reproductions of this Instrument in such form as Mortgagee may deem
appropriate to perfect a security interest with respect to the foregoing items.
Borrower shall pay all costs of filing such financing statements and any
extensions, renewals, amendments, and releases thereof, and shall pay all costs
and expenses of any record searches for financing statements Mortgagee may
require.

 

Borrower expressly warrants and covenants:

 

  (a) Except for the security interest granted hereby, Borrower is the owner of
the Collateral free from any lien, security interest or encumbrance. Borrower
understands that any further encumbrance of the Collateral is prohibited.
Borrower shall defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein.

 

  (b) The Collateral is used or bought primarily for use in the business of
Borrower and not for consumer purposes.

 

  (c) Borrower’s business address is as stated above. The Collateral is located
at or on or is used or owned for or in connection with the Premises and other
Property.

 

  (d) Borrower shall promptly notify Mortgagee of any change in the location of
the Collateral or any change in Borrower’s principal place of business.

 

  (e) Borrower shall pay when due, prior to delinquency, all taxes and
assessments of every nature which may be levied or assessed against the
Collateral

 

  (f) Except for liens in favor of Mortgagee and the Permitted Exceptions,
without Mortgagee’s prior written consent, Borrower shall not permit or allow
any lien, security interest or encumbrance whatsoever upon the Collateral and
shall not permit the Collateral to be attached or relieved. Mortgagee’s consent
to a junior lien by an entity owned by, or under common control with, Mortgagee
shall not be unreasonably withheld.

 



--------------------------------------------------------------------------------

  (g) The Collateral is in good condition and Borrower shall keep the Collateral
in good condition (reasonable ear and tear excepted) and from time to time,
forthwith, replace and repair all such parts of the Collateral as may be broken,
worn out, or damaged without allowing any lien to be created upon the Collateral
on account of such replacement or repairs. Mortgagee may examine and inspect the
Collateral at any time, wherever located, subject to reasonable prior notice.

 

  (h) Borrower will not use the Collateral in violation of any applicable
statues, regulations or ordinances.

 

  (i) Notwithstanding anything else contained herein to the contrary, if any
personal property for use on the Property will be leased to Borrower,
Mortgagee’s interest therein shall be subordinate to lessor’s interest therein.

 

Until the occurrence of an Event of Default, Borrower may have possession of the
Collateral and use it in any lawful manner, and upon the occurrence of an Event
of Default Mortgagee shall have the immediate right to the possession of the
Collateral.

 

Upon the occurrence of an Event of Default, Mortgagee shall have the remedies of
a secured party under the Uniform Commercial Code, and Mortgagee may also invoke
the remedies provided in Section 26 of this Instrument as to such items. In
exercising any of said remedies Mortgagee may proceed against the items of real
property and any items of Collateral specified above separately or together and
in any order whatsoever, without in any way affecting the availability of
Mortgagee’s remedies under the Uniform Commercial Code or of the remedies
provided in Section 26 of this Instrument. Within ten (10) days following any
request therefore by Mortgagee, Borrower shall prepare and deliver to Mortgagee
written inventory specifically listing all of the Collateral covered by the
security interest herein granted, which inventory shall be certified by Borrower
as being true, correct, and complete.

 

Addresses and Other Information for Fixture Filing: The following information is
provided in order that this Mortgage shall comply with requirements of the
Uniform Commercial Code, as enacted in the State of Florida, for instruments to
be filed as financing statements and with other requirements of applicable law:

 

(a)

   Name of Borrower (Debtor):    FEATHERLITE, INC      Address of Borrower:   

P O Box 320

Highway 63 & 9

Cresco IA 52136

Attn: Jeff Mason

(b)

  

Name of Mortgagee

(Secured Party)

  

GE COMMERCIAL FINANCE

BUSINESS PROPERTY CORPORATION

     Address of Mortgagee:   

10900 Northeast Fourth Street, Suite 500

Bellevue, Washington 98004

Attention: Middle Market Risk

(c)

  

Record Owner of Real Estate

Described on Exhibit A hereto

   BORROWER

(d)

   Jurisdiction of Organization    Minnesota corporation

(e)

   Organizational ID No.:     

(f)

   Federal Tax ID No.:    41-1621676

 



--------------------------------------------------------------------------------

15. LEASES OF THE PROPERTY. Borrower shall comply with and observe Borrower’s
obligations as landlord under all Leases of the Property or any part thereof.
All Leases now or hereafter entered into will be in form and substance subject
to the approval of Mortgagee. Borrower shall pay all attorney’s fees incurred by
Mortgage in reviewing any Lease or proposed Lease. All Leases of the Property
shall specifically provide that such Leases are subordinate to this Instrument;
that the tenant attars to Mortgagee, such attornment to be effective upon
Mortgagee’s acquisition of title to the Property; that the tenant agrees to
execute such further evidences of attornment as Mortgagee may from time to time
request; that the attornment of the tenant shall not be terminated by
foreclosure; and that Mortgagee may, at Mortgagee’s option, accept or reject
such attornments (except as to third-party credit tenants unrelated to Borrower,
as to which Mortgagee shall grant a non-disturbance provision). Borrower shall
not, without Mortgagee’s written consent, request or consent to the
subordination of any Lease of all or any part of the Property to any lien
subordinate to this Instrument. If Borrower becomes aware that any tenant
proposes to do, or is doing, any act or thing which may give rise to any right
of set-off against rent, Borrower shall (i) take such steps as shall be
reasonably calculated to prevent the accrual of any right a set-off against
rent, (ii) immediately notify Mortgagee thereof in writing and of the amount of
said set-offs, and (iii) within ten (10) days after such accrual, reimburse the
tenant who shall have acquired such right to set-off or take such other steps as
shall effectively discharge such set-off or deduction. Upon Mortgagee’s receipt
of notice of the occurrence of any default or violation by Borrower of any of
its obligations under the Leases, Mortgagee shall have the immediate right, but
no the duty or obligation, without prior written notice to Borrower or to any
third party, to enter upon the Property and to take such actions as Mortgagee
may deem necessary to cure the default of violation by Borrower under the
Leases. The costs incurred by Mortgagee in taking any such actions pursuant to
this paragraph shall become part of the Indebtedness, shall bear interest at the
rate provided in the Note, and shall be payable by Borrower to Mortgagee on
demand. Mortgagee shall have no liability to Borrower or to any third party for
any actions taken by Mortgagee or not taken pursuant to this paragraph.

 

16. REMEDIES CUMULATIVE. Each remedy provided in this Instrument is distinct and
cumulative to all other rights or remedies under this Instrument or afforded by
law or equity, and may be exercised concurrently, independently, or
successively, in any order whatsoever.

 

17. TRANSFERS OF THE PROPERTY OR BENEFICIAL INTERESTS IN BORROWER; SUBORDINATE
FINANCING PROHIBITED; ASSUMPTION. Mortgagee may, at its option, declare all sums
secured by this Instrument to be immediately due and payable, and Mortgagee may
invoke any remedies permitted by Section 26 of this Instrument, if title to the
Property is changed without the prior written consent of Mortgagee, which
consent shall be at Mortgagee’s sole discretion. Any transfer of any interest in
the Property or in the income therefrom, by sale, lease (except for Leases to
tenants in the ordinary course of managing income property which are approved by
Mortgagee pursuant to Section 15 of this Instrument), contract, mortgage, deed
of trust, further encumbrance or otherwise (including any such transfers as
security for additional financing of the Property), and any change in the
ownership interests in Borrower (including any transfer, pledge, assignment, or
hypothecation of, or other change in, the ownership interests in Borrower or any
legal entities which comprise or control Borrower), shall be considered a change
of title, except Permitted Transfers (as defined below). Leasehold mortgages and
collateral assignments of any Lease of the Property given by tenants of the
Property are prohibited without the prior written consent of Mortgagee, which
consent may be withheld in Mortgagee’s sole discretion. Notwithstanding the
foregoing, additional but subordinate deeds of trust may be granted to Mortgagee
and, subject to the prior written consent of Mortgagee, which consent my be
withheld in Mortgagee’s sole discretion, may be granted to entities owned by or
under common control with Mortgagee.

 



--------------------------------------------------------------------------------

Mortgagee shall have the right to condition its consent to any proposed sale or
transfer described in this Section 17 upon (other than Permitted Transfers),
among other things, Mortgagee’s approval of the transferee’s creditworthiness
and management ability, based on Mortgagee’s then-current underwriting criteria
for similar properties and transactions. If required by Mortgagee, any sale or
transfer shall be subject to the imposition of an assumption fee of one percent
(1%) of the then outstanding balance of the Indebtedness or $2,500, in the case
of Permitted Transfers of the Property pursuant to clause (c) below. (No
assumption fee shall be due in the instance of Permitted Transfers pursuant to
clauses (a) and (b) below.)

 

The following shall constitute “Permitted Transfers” as to which Mortgagee’s
consent shall not be required: (a) changes in ownership interest in Borrower and
the entities which comprise or control Borrower by devise or descent; and (b)
transfers of direct or indirect interests in Borrower among the current owners
of such interests or into trusts established for the benefit of any of the
foregoing, for bona-fide estate-planning or tax-planning purposes. Borrower
shall proved to Mortgagee prompt written notice of any Permitted Transfer.

 

Borrower and the transferee shall be required, prior to any sale or transfer of
the Property, to execute a written assignment and assumption agreement
containing such terms as Mortgagee may require. Consent by Mortgagee to one
transfer of the Property shall not constitute consent to subsequent transfers or
waiver of the provisions of this Section 17. No transfer by Borrower shall
relieve Borrower of liability for payment of the Indebtedness, unless Mortgagee
shall otherwise agree in writing at the time of such transfer. Borrower shall
pay any recording tax, recording cost, title insurance premium, attorneys’ fees,
or other third-party expenses incurred by Mortgagee in connection with any
transfer, whether or not consent is required.

 

The transfer to and assumption by an approved transferee of the Borrower’s
obligations under the Loan shall not constitute a “prepayment” of the Loan
requiring payment of “Prepayment Premium” (as defined in the Note).

 

18. NOTICE. Except for any notice required under applicable law to be given in
another manner, any and all notices, elections, demands, or request permitted or
required to be made under this Instrument or under the Note shall be writing,
signed by the party giving such notice, election, demand or request, and shall
be delivered personally, or sent by registered, certified, or Express United
States mail, postage prepaid, or by Federal Express or similar nationally
recognized delivery service requiring a receipt, to the other party at the
address stated above, or to such other party and at such address within the
United States of America as any party may designate in writing as provided
herein. The date of receipt of such notice, election, demand or request shall be
the earliest of (i) the date of actual receipt, (ii) three (3) business days
after the date of mailing by registered or certified mail, (iii) one (1)
business day after the date of sending via overnight delivery by Express Mail,
Federal Express, or another similar service requiring receipt, or (iv) the date
of personal delivery (or refusal by or on behalf of the addressee upon
presentation for delivery of a properly addressed notice.)

 

19. SUCCESSORS AND ASSIGNS BOUND; JOINT AND SEVERAL LIABILITY; AGENTS; CAPTIONS.
The covenants and agreements herein contained shall bind, and the rights
hereunder shall inure to, the respective heirs, successors and assigns of
Mortgagee and Borrower, subject to the provisions of Section 17 hereof. If
Borrower is comprised of more than one person or entity, whether as individuals,
partners, partnerships, limited liability companies or corporations, each such
person or entity shall be jointly and severally liable for Borrower’s
obligations hereunder. In exercising any rights hereunder or taking any actions
provided for herein, Mortgagee may act through its employees, agents or
independent contractors as authorized by Mortgagee. The captions and headings of
these sections of this Instrument are for the convenience only and are not to be
used to interpret or define the provisions hereof.

 



--------------------------------------------------------------------------------

20. WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Instrument or to any action brought to enforce the Note or any other obligation
secured by this Instrument.

 

21. WAIVER OF MARSHALLING. Notwithstanding the existence of any other security
interests in the Property held by Mortgagee or by any other party, Mortgagee
shall have the right to determine the order in which any or all of the Property
shall be subjected to the remedies provided herein. Mortgagee shall have the
right to determine the order in which any or all portions of the Indebtedness
secured hereby are satisfied from the proceeds realized upon the exercise of the
remedies provided herein. Borrower, any party who consents to this Instrument
and any party who now or hereafter acquires a security interest in the Property
and who has assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein.

 

22. HAZARDOUS WASTE. Mortgagee has obtained, and Borrower has reviewed, a Phase
I Environmental Site Assessment dated January 20, 2005, prepared by Clayton
Group Services, Inc. (the “Report”). Except as disclosed to Mortgagee in the
Report, Borrower has received no notification of any kind suggesting that the
Property or any adjacent property is or may be contaminated with any hazardous
waste or materials or is or may be required to be cleaned up in accordance with
any applicable law or regulation; and Borrower further represents and warrants
that, except as previously disclosed to Mortgagee in writing, to the best of its
knowledge as of the date hereof, there are no hazardous waste or materials
located in, on or under the Property or any adjacent property, or incorporated
in any Improvements, nor has the Property or any adjacent property ever been
used as a landfill or a waste disposal site, or a manufacturing, handling,
storage, distribution, or disposal facility for hazardous waste or materials,
except for reasonable quantities of ordinary office supplies, cleaning supplies
insecticides, pesticides, and paint used in the normal operation and maintenance
of the Real Property, provided that the same are used, stored, handled, and
disposed of in accordance with applicable laws (“Permitted Substances”). As used
herein, the term “hazardous waste or materials” includes an substance or
material defined in or designated as hazardous or toxic wastes, hazardous or
toxic material, a hazardous, toxic or radioactive substances, or other similar
term, by any federal, state or local statute, regulation or ordinance now or
hereafter in effect. Borrower shall promptly comply with all statues,
regulations and ordinances, and with all orders, decrees or judgments of
governmental authorities or courts have jurisdiction, relating to the use,
collection, treatment, disposal, storage, control, removal or cleanup of
hazardous waste or materials in, on or under the Property or any adjacent
property, or incorporated in any Improvements, at Borrower’s expense. In the
event that Mortgagee at any time has reason to believe that the Property is not
free of all hazardous waste or materials other than Permitted Substances or that
Borrower has violated any applicable environmental law with respect to the
Property, then immediately upon request by Mortgagee, Borrower shall promptly
order, diligently pursue obtaining and furnish the Mortgagee, at Borrower’s sole
cost and expense, an environmental audit and inspection of the Property from an
expert satisfactory to Mortgagee. In the event that Borrower fails to
immediately obtain such audit or inspection, Mortgagee or its agents may perform
or obtain such audit or inspection at Borrower’s sole cost and expense.
Mortgagee may, but is not obligated to, enter upon the Property and take such
actions and incur such costs and expenses to effect such compliance as it deems
advisable to protect its interest in the Property; and whether or not Borrower
has actual knowledge of the existence of hazardous waste or materials on the
Property or any adjacent property as of the date hereof, Borrower shall
reimburse Mortgagee as provided in Section 23 below for the full amount of all
costs and expenses incurred by Mortgagee prior to Mortgagee acquiring title to
the Property through foreclosure or acceptance of a deed in lieu of foreclosure,
in connection with such compliance activities. Neither this provision nor any of
the other Loan Documents shall operate to put Mortgagee. The rights granted to
Mortgagee herein and in the other Loan Documents are granted solely for the
protection of Mortgagee’s lien and security interest covering the Property, and
do not grant to Mortgagee the right to control Borrower’s actions, decisions or
policies regarding hazardous waste or materials.

 



--------------------------------------------------------------------------------

23. ADVANCES, COSTS AND EXPENSES. Borrower shall pay within ten (10) days after
written demand from Mortgagee all sums advanced by Mortgagee and all costs and
expenses incurred by Mortgagee in taking any actions pursuant to the Loan
Documents including attorneys’ fees and disbursements, accountants’ fees,
appraisal and inspection fees and the costs for title reports and guaranties,
together with interest thereon at the rate applicable under the Note after an
Event of Default from the date such costs were advanced or incurred. All such
costs and expenses incurred by Mortgagee, and advances made, shall constitute
advances under this Instrument to protect the Property and shall be secured by
and have the same priority as the lien of this Instrument. If Borrower fails to
pay any such advances, costs and expenses and interest thereon, Mortgagee may
apply any undisbursed loan proceeds to pay the same, and, without foreclosing
the lien of this Instrument, may at its option commence and independent action
against Borrower for the recovery of the costs, expenses and/or advances, with
interest, together with costs of suit, costs of title reports and guaranty of
title, disbursements of counsel and reasonable attorneys’ fees incurred therein
or in any appeal therefrom.

 

24. ASSIGNMENT OF LEASES AND RENTS. Borrower, for good and valuable
consideration, the receipt of which is hereby acknowledged, to secure the
Indebtedness, does hereby absolutely and unconditionally grant, bargain, sell,
transfer, assign convey, set over and deliver unto Mortgagee all right, title
and interest of Borrower in, to and under the Leases of the Property, whether
now existence or hereafter entered into, and all guaranties, amendments,
extensions and renewals of said Leases and any of them, and all Rents which may
now or hereunder be or become due or owning under the Leases, and any of them,
or on account to the use of the Property.

 

Borrower represents, warrants, covenants and agrees with Mortgagee as follows:

 

(a) The sole ownership of the entire lessor’s interest in the Leases is vested
in Borrower, and Borrower has not, and shall not, perform any acts or execute
any other instruments which might prevent Mortgagee from fully exercising its
rights with respect to the Leases under any of the terms, covenants and
conditions of this Instrument.

 

(b) The Leases are and shall be valid and enforceable in accordance with their
terms and have not been altered, modified, amended, terminated, canceled,
renewed or surrendered except as approved in writing by Mortgagee’s then-current
underwriting criteria for similar properties and transactions. The terms and
conditions of the Leases have not been and shall not be waived in any manner
whatsoever except as approved in writing by Mortgagee, which approval shall not
be unreasonably withheld.

 

(c) Borrower shall not decrease the term or the amount of rent payable under any
Lease without prior written notice to Mortgagee and Mortgagee’s consent.

 

(d) There are no defaults now existing under any of the Leases and, to the best
of Borrower’s knowledge, there exists no state of facts which, with the giving
of notice or lapse of time or both, would constitute a default under any of the
Leases.

 

(e) Borrower shall give prompt written notice to Mortgagee of any notice
received by Borrower claiming that a default has occurred under any of the
Leases on the part of Borrower, together with a complete copy of any such
notice.

 

(f) Each of the Leases shall remain in full force and effect irrespective of any
merger of the interest of lessor and any lessee under any of the Leases.

 

(g) Borrower will not permit any Lease to become subordinate to any lien other
than the lien of this Instrument.

 



--------------------------------------------------------------------------------

The assignment made hereunder is an absolute, present assignment from Borrower
to Mortgagee, effective immediately, and is not merely an assignment for
security purposes but is irrevocable by Borrower so long as the Indebtedness
remains outstanding. Notwithstanding the foregoing, until a notice is sent to
the Borrower in writing that an Event of Default (as defined below) has occurred
under the terms and conditions of the Note or any instrument constituting
security for the Note (which notice is hereafter called a “Notice”), Borrower is
granted a license to receive, collect and enjoy the Rents accruing from the
Property.

 

If an Event of Default shall occur, Mortgagee may, at its option, after service
of a Notice, receive and collect all such rents as they become due, from the
Property. Mortgagee shall thereafter continue to receive and collect all such
Rents, until Mortgagee shall otherwise agree in writing. All sums received by
Borrower after service of such Notice shall be deemed received in trust and
shall be immediately turned over to Mortgagee.

 

Borrower hereby irrevocably appoints Mortgagee its true and lawful
attorney-in-fact with power of substitution and with full power for Mortgagee in
its own name and capacity or in the name of capacity of Borrower, from and after
service of Notice, to demand, collect, receive and give complete acquittances
for any and all Rents accruing from the Property, either in its own name or in
the name of Borrower or otherwise, which Mortgagee may deem necessary or
desirable in order to collect and enforce the payment of the Rents and to
demand, collect, receive, endorse, and deposit all checks, drafts, money orders
or notes given in payment of such Rents. Such appointment is coupled with an
interest and is irrevocable. Mortgagee shall not be liable for or prejudice by
any loss of any note, checks drafts, etc., unless such loss shall have been
found by a court of competent jurisdiction to have been due to the gross
negligence or willful misconduct of Mortgagee.

 

Mortgagee shall apply the Rents received from Borrowers’ lessees, to accrued
interest and principal under the Note. If no Event of Default remains uncured,
amounts received in excess of the aggregate monthly payment due under the Note
shall be remitted to Borrower in a timely manner. Nothing contained herein shall
be construed to constitute Mortgagee as a mortgagee-in-possession in absence of
its physically taking possession of the Property.

 

Borrower also hereby irrevocably appoints Mortgagee from and after service of
notice as its true and lawful attorney-in-fact to appear in any state or federal
bankruptcy, insolvency or reorganization proceeding in any state or federal
court involving any of the tenants of the Leases. Lessees of the Property are
hereby expressly authorized and directed, from and after service of a Notice to
pay any and all amounts due Borrower pursuant to the Leases to Mortgagee or such
nominee as Mortgagee may designate in writing deliver to and received by such
lessees who are expressly relieved of any and all duty, liability or obligation
to Borrower in respect of all payments made.

 

If an Event of Default shall occur, Mortgagee is hereby vested with full power
from and after service of a Notice to use all measures, legal and equitable,
deemed by it necessary or proper to enforce the assignment granted hereunder and
to collect the Rents assigned hereunder, including the right of Mortgagee or its
designee, to enter upon the Property, or any part thereof, and take possession
of all or any part of the Property together with all personal property,
fixtures, documents, books, record, papers and accounts of Borrower relating
thereto, and may exclude the Borrower, its agents and servants, wholly
therefrom. Borrower hereby grants full power and authority to Mortgagee to
exercise all rights, privileges and powers herein granted at any and all times
after service of a Notice, with full power to use and apply all of the Rents and
other income herein assigned to the payment of the costs of managing and
operating the Property and of any indebtedness or liability of Borrower to
Mortgagee, including but not limited to the payment of taxes, special
assessments, insurance premiums, damage claims, the costs of maintaining,
repairing, rebuilding and restoring the Improvements on the Premises or of
making the same rentable, reasonable attorneys’ fees incurred in connection with
the enforcement of the assignment granted hereunder, and the principal and
interest payments due

 



--------------------------------------------------------------------------------

from Borrower to Mortgagee on the Note and this Instrument, all in such order as
Mortgagee may determine. Mortgagee shall be under no obligation to exercise or
prosecute any of the rights or claims assigned to it hereunder or to perform or
carry out any of the obligations of the lessor under any of the Leases and does
not assume any of the liabilities in connection with or arising or growing out
of the covenants and agreements of Borrower in the Leases. It is further
understood that the assignment granted hereunder shall not operate to place
responsibility for the control, care, management or repair of the Property, or
parts thereof, upon Mortgagee, nor shall it operate to make Mortgagee liable for
the performance of any of the terms and conditions of any of the Leases, or for
any other person, or for any dangerous or defective condition of the Property or
for any negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any lessee, licensee, employee or
stranger, unless the same shall have been found by a court of competent
jurisdiction to have been due to the gross negligence or willful misconduct of
Mortgagee.

 

25. DEFAULT. The following shall each constitute an event of default (“Event of
Default”):

 

(a) The occurrence of an “Event of Default” under the Note.

 

(b) Failure of Borrower within the time required by this Instrument to make any
payment for taxes, insurance or for reserves for such payments, or any other
payment necessary to prevent filing of or discharge of any lien, and such
failure shall continue for a period of ten (10) days after written notice is
given to Borrower by Mortgagee specifying such failure.

 

(c) Failure by Borrower or any guarantor of the Loan to observe or perform its
obligations to Mortgagee on or with respect to any transactions, debts,
undertakings or agreements other than the transaction evidenced by the Note,
following the giving of any notice required thereunder and/or the expiration of
any applicable period of grace provided thereby.

 

(d) Failure of Borrower to make any payment or perform any obligation under any
superior liens or encumbrances on the Property, within the time required
thereunder, or commencement of any suit or other action to foreclose any
superior liens or encumbrances.

 

(e) Failure by Borrower to observe or perform any of its obligations under any
of the Leases, following the giving of any notice required thereunder and/or the
expiration of any applicable period of grace provided thereby.

 

(f) The Property is transferred or any agreement to transfer any part or
interest in the Property in any manner whatsoever is made or entered into
without the prior written consent of Mortgagee, except as specifically allowed
under this Instrument, including without limitation creating or allowing any
subordinate liens on the Property or leasing any portion of the Property.

 

(g) Filing by Borrower of a voluntary petition in bankruptcy or filing by
Borrower of any petition or answer seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, or similar relief for
itself under any present or future federal, state or other statue, law or
regulation relating to bankruptcy, insolvency or other relief for debtors, or
the seeking, consenting to, or acquiescing by Borrower in the appointment of any
trustee, receiver, custodian, conservator or liquidator for Borrower, any part
of the Property, or any of the Rents of the Property, or the making by Borrower
of any general assignment for the benefit of creditors, or the inability of or
failure by Borrower to pay its debts generally as they become due, or the
insolvency on a balance sheet basis or business failure of Borrower, or the
making or suffering of a preference within the meaning of federal bankruptcy law
or making of a fraudulent transfer under applicable federal or state law, or
concealment by Borrower of any of its property in fraud of creditors, or the
imposition of a lien upon any of the property of Borrower which is not
discharged in the manner permitted by Section 4 of this Instrument, or the
giving of notice by Borrower to any governmental body of insolvency or
suspension of operations.

 



--------------------------------------------------------------------------------

(h) Filing of a petition against Borrower seeking any reorganization,
arrangement, composition, readjustment, liquidation, or similar relief under any
present or future federal, state or other law or regulation relating to
bankruptcy, insolvency or other relief for debts, or the appointment of any
trustee, receiver, custodian, conservator or liquidator of Borrower, of any part
of the Property or of any of the Rents of the Property, unless such petition
shall be dismissed within sixty (60) days after such filing, but in any event
prior to the entry of an order, judgment or decree approving such petition.

 

(i) The institution of any proceeding for the dissolution or termination of
Borrower voluntarily, involuntarily, or by operation of law, unless such
proceeding shall be dismissed within sixty (60) days after such filing, but in
any event prior to the entry of an order, judgment or decree for relief, or the
death or incompetence of Borrower.

 

(j) INTENTIONALLY DELETED.

 

(k) Any warranty, representation or statement furnished to Mortgagee by or on
behalf of Borrower under the Note, this Instrument, any of the Loan Documents or
the Indemnity, shall prove to have been false or misleading in any material
respect when made.

 

(l) Failure of Borrower to observe or perform any other covenant or condition
contained herein and such default shall continue for thirty (30) days after
notice is given to Borrower specifying the nature of the failure, or if the
default cannot be cured within such applicable cure period, Borrower fails
within such time to commence and pursue curative action with reasonable
diligence or fails at any time after expiration of such applicable cure period
to continue with reasonable diligence all necessary curative actions; provided,
however, that no notice of default and no opportunity to cure shall be required
with respect to defaults under Section 17 hereof or if during the prior twelve
(12) months Mortgagee has already sent more than one (1) notice to Borrower
concerning default in performance of the same obligation.

 

(m) Failure of Borrower to observe or perform any other obligation under any
other Loan Document or the Indemnity when such observance or performance is due,
and such failure shall continue beyond the applicable cure period set forth in
such Loan Document, or if the default cannot be cured within such applicable
cure period, Borrower fails within such time to commence and pursue curative
action with reasonable diligence or fails at any time after expiration of such
applicable cure period to continue with reasonable diligence all necessary
curative actions. No notice of default and no opportunity to cure shall be
required if during the prior twelve (12) months Mortgagee has already sent more
than one (1) notice to Borrower concerning default in performance of the same
obligation.

 

(n) Any of the events specified in (g) – (j) above shall occur with respect to
any tenant of the property, with respect to any guarantor of any of Borrower’s
obligation in connection with the Indebtedness or with respect to any guarantor
of any of tenant’s obligations relating to the Property, or such guarantor dies
or is declared legally incompetent.

 

26. RIGHT AND REMEDIES ON DEFAULT.

 

26.1 Remedies. Upon the occurrence of any Event of Default and at any time
thereafter, Mortgagee may exercise any one or more of the following rights and
remedies:

 

  (a) Mortgagee may declare all sums secured by this Instrument immediately due
and payable, including any prepayment premium which Borrower would be required
to pay.

 

  (b) Mortgagee shall have the right to foreclosure this Instrument in
accordance with applicable law.

 



--------------------------------------------------------------------------------

  (c) In the event of any foreclosure, to the extent permitted by applicable
law, Mortgagee will be entitles to a judgment which will provide that if the
foreclosure sale proceeds are insufficient to satisfy the judgment, execution
may issue for any amount by which the unpaid balance of the obligations secures
by this Instrument exceeds the net sale proceeds payable to Mortgagee.

 

  (d) With respect to all or any part of the Property that constitutes
personality, Mortgagee shall have all rights and remedies of secured party under
the Uniform Commercial Code.

 

  (e) Mortgagee shall have the right to have a receiver appointed to take
possession of any or all of the Property, with the power to protect and preserve
the Property, to operate the Property preceding foreclosure or sales, to collect
all the Rents from the Property and apply the proceeds, over and above costs of
the receivership, against the sums due under this Instruments and to exercise
all of the rights with respect to the Property described in Section 24 above.
The receiver may serve without bond if permitted by law. To the extent permitted
by law, Mortgagee’s right to the appointment of a receiver shall exist whether
or not apparent valve of the Property exceed the sums due under this Instrument
by a substantial amount. Employment by Mortgagee shall not disqualify a person
from serving as a receiver.

 

  (f) In the Event Borrower remains in possession of the Property after the
Property is sold as provided above or Mortgagee otherwise becomes entitled to
possession of the Property upon default of Borrower, Borrower shall become a
tenant at will of Mortgagee or the purchaser of the Property and shall pay a
reasonable rental for use of the Property while in Borrower’s possession.

 

  (g) Mortgagee shall have any other right or remedy provided in this
Instrument, the Note, or any other Loan Document or instrument delivered by
Borrower in connection therewith, or available at law, in equity or otherwise.

 

  (h) Mortgagee shall have all the rights and remedies set forth in Section 23
and 24.

 

26.2 Sale of Property. In exercising its rights and remedies, Mortgagee may, at
Mortgagee’s sole discretion, cause all or any part of the Property to be sold as
a whole or in parcels, and certain portions of the Property may be sold without
selling other portions. Mortgagee may bid at any public sale on all or any
portion of the Property.

 

26.3 Notice of Sale. Mortgagee shall give Borrower reasonable notice of the time
and place of any public sale of any personal property or of the time after which
any private sale or other intended disposition of the personal property is to be
made. Reasonable notice shall mean notice given in accordance with applicable
law, including notices given in the manner and at the times required for notices
in a nonjudicial foreclosure.

 

26.4 Waiver; Election of Remedies. A waiver by either party of a breach of a
provision of this Instrument shall not constitute a waiver of or prejudice the
party’s right otherwise to demand strict compliance with that provision or any
other provision. Election by Mortgagee to pursue any remedy shall not exclude
pursuit of any other remedy, and all remedies of Mortgagee under this Instrument
are cumulative and not exclusive. An election to make expenditures or take
action to perform an obligation of Borrower shall not affect Mortgagee’s right
to declare a default and exercise its remedies under this Instrument.

 



--------------------------------------------------------------------------------

27. SATISFACTION OF MORTGAGE. Upon payment of all sums secured by this
Instrument, Mortgagee shall execute a satisfaction (or at Borrower’s option, an
assignment) of the Instrument and shall surrender this Instrument and all notes
evidencing Indebtedness secured by this Instrument to the person or persons
legally entitled thereto. Such person or persons shall pay Mortgagee’s costs
incurred in connection with satisfaction or assignment of this Instrument.

 

28. FUTURE ADVANCES. This Instrument is given to secure not only existing
indebtedness, but also future advances, whether such advances are obligatory or
are to be made at the option of Mortgagee, or otherwise, as are made within
twenty (20) years from the date hereof, to the same extent as if such future
advances were made on the date of the execution of this Instrument. The total
amount of indebtedness that may be so secured may not exceed twice the face
amount of the Note, plus interest thereon.

 

29. USE OF PROPERTY. The Property is not currently used for agricultural,
farming, timber or grazing purposes. Borrower warrants that this Instrument is
and will at all times constitute a commercial mortgage, as defined under
appropriate state law.

 

30. IMPOSITION OF TAX BY STATE.

 

(a) State Taxes Covered. The following constitute state taxes to which this
Section applies:

 

(b) A specific tax upon mortgages or upon all or any part of the indebtedness
secured by a mortgage.

 

(c) A specific tax on a mortgagor which the taxpayer us authorized or required
to deduct from payments on the indebtedness secured by a mortgage.

 

(d) A tax on a mortgage chargeable against the mortgagee or the holder of the
note secured.

 

(e) A specific tax on all or any portion of the indebtedness or on payments of
principal and interest made by a mortgagor.

 

(f) Remedies. If any state tax which this section applies is enacted subsequent
to the date of this Instrument, this shall have the same effect as an Even of
Default, and Mortgagee may exercise any or all of the remedies available to it
unless the following conditions are met:

 

(g) Borrower may lawfully pay the tax or charge imposed by state tax, and

 

(h) Borrower pays the tax or charge within (30) days after notice from Mortgagee
that the tax has been levied.

 

31. ATTORNEYS’ FEES. In the event suit or action is instituted to enforce or
interpret any of the terms of this Instrument (including without limitation
efforts to modify or vacate any automatic stay or injunction), the prevailing
party shall be entitled to recover all expenses reasonably incurred at, before
and after trial and on appeal whether or not taxable as costs, or in any
bankruptcy proceeding including, without limitation, attorneys’ fees, witness
fees (expert and otherwise), deposition costs, copying charges and other
expenses. Whether or not any court action is involved, all reasonable expenses,
including but not limited to the costs of searching records, obtaining title
reports, surveyor reports, and title insurance, incurred by Mortgagee that are
necessary at any time in Mortgagee’s opinion for the protection of its interest
or enforcement of its right shall become a part of the Indebtedness payable on
demand and shall bear interest from the date of expenditure until repaid at the
interest rate as provided in the Note. The term

 



--------------------------------------------------------------------------------

“attorneys” fee as used in the Loan Documents shall be deemed to mean such fees
as are reasonable and are actually incurred.

 

32. GOVERNING LAW; SEVERABILITY. This Instrument shall be governed by the law of
the State of Florida applicable to contracts made and to be performed therein
(excluding choice-of-law principles). In the event that any provision or clause
of this Instrument or the Note conflicts with applicable law, such conflict
shall not affect other provisions of this Instrument or the Note which can be
given effect without the conflicting provision, and to this end the provisions
of this Instruments and the Note are declared to be severable.

 

33. TIME OF ESSENCE. Time is of the essence of the Instrument.

 

34. CHANGES IN WRITING. This Instrument and any of its terms may only be
changed, waived, discharged or terminated by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought. Any agreement subsequently made by Borrower or Mortgagee
relating to this Instrument shall be superior to the rights of the holder of any
intervening lien or encumbrance.

 

35. NO OFFSET. Borrower’s obligation to make payments and perform all
obligations, covenants and warranties under this Instrument and under the Note
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation any setoff, counterclaim, abatement,
suspension, recoupment, deduction, defense or other right that Borrower or any
guarantor may have or claim against Mortgagee or any entity participating in
making the loan secured hereby. The foregoing provisions of this section,
however, do not constitute a waiver of any claim or demand which Borrower or any
guarantor may have in damages or otherwise against Mortgagee or any other
person, or preclude Borrower from maintaining a separate action thereon;
provided, however, that Borrower waives any right it may have at law or in
equity to consolidate such separate action with any action or proceeding brought
by Mortgagee.

 

36. WAIVER OF JURY TRIAL. BORROWER AND MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY
AND INTELLIGENTLY WAIVE ANY AND ALL RIGHTS THAT EACH PARTY TO THIS INSTRUMENT
MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR THE
STATE OF FLORIDA, TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING DIRECTLY OR
INDIRECTLY IN ANY ACTION OR PROCEEDING RELATING TO THIS INSTRUMENT, THE LOAN
DOCUMENTS OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR RELATED THERETO. IT IS
INTENDED THAT THIS WAIVER SHALL APPLY TO ANY AND ALL DEFENSES. RIGHTS, CLAIMS
AND/OR COUNTERCLAIMS IN ANY SUCH ACTION OR PROCEEDING. BORROWER UNDERSTANDS THAT
THIS WAIVER IS A WAIVER OF A CONSTITUTIONAL SAFEGUARD, AND EACH PARTY
INDIVIDUALLY BELIEVES THAT THERE ARE SUFFICIENT ALTERNATE PROCEDURAL AND
SUBSTANTIVE SAFEGUARDS, INCLUDING, A TRIAL BY AN IMPARTIAL JUDGE, THAT
ADEQUATELY OFFSET THE WAIVER CONTAINED HEREIN.

 

37. MAXIMUM INTEREST CHARGES. Notwithstanding anything contained herein or in
any of the Loan Documents to the contrary, in no event shall Mortgagee be
entitled to receive interest on the loan secured by this Instrument (the “Loan)
in amounts which, when added to all of the other interest charged, paid to or
received by Mortgagee on the Loan, causes the rate of interest on the Loan to
exceed the highest lawful rate. Borrower and Mortgagee intend to comply with the
applicable law governing the highest lawful rate and the maximum amount of
interest payable on or in connection with the Loan. If the applicable law is
ever judicially interpreted so as to render usurious any amount called for under
the Loan Documents, or contracted for, charged, taken, reserved or received with
respect to the Loan, or if acceleration of the final maturity date of the Loan
or if any prepayment by Borrower results in Borrower having paid or demand
having been made on Borrower to pay, any interest in excess of the amount
permitted by applicable law, then all excess amounts theretofore collected by
Mortgagee shall be

 



--------------------------------------------------------------------------------

credited on the principal balance of the Note (or, if the Note has been or would
thereby be paid in full, such excess amounts shall be refunded to Borrower), and
the provisions of the Note, this Instrument and any demand on Borrower shall
immediately be deemed reformed and the amounts thereafter collectible thereunder
and hereunder shall be reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder and hereunder.
The right to accelerate the final maturity date of the Loan does not include the
right to accelerate any interest which has not otherwise accrued on the date of
such acceleration, and Mortgagee does not intend to collect any unearned
interest in the event of acceleration. All sums paid or agreed to be paid to
Mortgagee for the use, forbearance or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
through the full term of the Loan until payment in full so that the rate or
amount of interest on account of the loan does not exceed the applicable usury
ceiling. By execution of this Instrument, Borrower acknowledges that it believes
the Loan to be usurious and agrees that if, at any time, Borrower should have
reason to believes the Loan is in fact usurious, it will give Mortgagee written
notice of its belief and the reasons why Borrower believes the Loan to be
usurious, and Borrower agrees that Mortgagee shall have (90) days following its
receipt of such written notice in which to make appropriate refund or other
adjustment in order to correct such condition if in facts exists.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Instrument or has caused the same
to be executed under seal by its duly authorized President/CEO as of the day and
year first written above.

 

       

BORROWER:

Signed, sealed and delivered in
The presence of:       FEATHERLITE, INC.,
a Minnesota corporation

Witness:

 

/s/ Jeffery A. Mason

     

By:

 

/s/ Conrad Clement

Print Name:

 

Jeffery A. Mason

     

Type Name:

 

Conrad Clement

           

Title:

 

President/CEO

Witness:

 

/s/ Tracy J. Clement

     

Attest:

 

/s/ Cathy Saltou

Print Name:

 

Tracy J. Clement

     

Title:

 

Executive Assistant

               

[Seal]

 

Exhibits:

 

Exhibit A – Description of Property

Schedule 1 – Permitted Exceptions

 



--------------------------------------------------------------------------------

STATE OF IOWA    }           }    ss: COUNTY OF HOWARD    }     

 

The foregoing instrument was acknowledged before me on this 20th day of January,
2005, by Conrad Clement , as President/CEO FEATHERLITE, INC., a Minnesota
corporation, on behalf of the corporation. He/she is personally known to me or
has produced D.L. as identification.

 

        

/s/ Cathy Saltou

Notarial Seal      

Notary Public, State of Iowa

Iowa

Cathy Saltou Commission #709371

My Commission Expires 4/12/2007

     

Cathy Saltou

       

Printed Name of Notary Public

 

Commission # 709371

 



--------------------------------------------------------------------------------

Loan No.: 001-12315-001

 

EXHIBIT A

 

4441 Orange Boulevard

Sanford, FL 32771

 

Legal Description:

 

Lots 1, 2, 3, 13, 14 and 15, and the East 104.41 feet of Lot 4 and the East
87.78 feet of Lot 12, BELL’S SUBDIVISION, according to the plat thereof as
recorded in Plat book 6, Page 47, of the Public Records of Seminole County,
Florida (LESS that part thereof in State Road 400 as described in Official
Records Book 220, Page 405, Seminole County Records); TOGETHER with that part of
vacated road as described in Official Records Boos 3371, Page 1848, of the
Public Records of Seminole County, Florida; AND ALSO TOGETHER with the West ½ of
vacated Elder Road as described in Official Records Book 3704, Page 119, of the
Public Records of Seminole County, Florida

 

AND

 

Lot 27 of FLORIDA LAND AND COLONIZATION COMPANY LIMITED W. BEARDALL’S MAP OF ST.
JOSEPHS, according to the plat thereof as recorded in Plat Book 1, Page 114, of
the Public Records of Seminole County, Florida (LESS the part thereof in State
Road 400 as described in Official Records Road 220, Page 405, Seminole County
Records).

 



--------------------------------------------------------------------------------

Loan No: 001-12315-001

 

SCHEDULE 1

 

4441 Orange Boulevard

Sanford, FL 32771

 

Permitted Exceptions:

 

1. Restrictions, conditions, reservations, easements, and other matters
contained on the Plat of Bell’s Subdivision, as recorded in Plat Book 6, Page(s)
47, NOTE: Resolution recorded in O.R. Book 3371, Page 1853, Public Records of
Seminole County, Florida abandoned, closed and vacated 7-foot utility easements
as shown on the plat recorded in Plat Book 6, Page 47 of the Public Records of
Seminole County, Florida.

 

2. Easement recorded in O.R. Book 1529, Page 768, Public Records of Seminole
County, Florida as located on that certain plat of survey dated January 12,
2005, prepared by Kitner Surveying, Inc. entitled Plat of “ALTA/ACSM” Survey for
Featherlite, Inc.

 

3. Development Order recorded in O.R. Book 2221, Page 1156, Public Records of
Seminole County, Florida.

 

4. Development Order recorded in O.R. Book 3638, Page 642, Public Records of
Seminole County, Florida.

 

5. Agreement of Sewer Service recorded in O.R. Book 3575, Page 444, Public
Records of Seminole County, Florida.

 

6. Agreement of Water Service recorded in O.R. Book 3575, Page 407, Public
Records of Seminole County, Florida.

 

7. Terms and Conditions of Warranty Deed to Seminole County recorded in O.R Book
3870, Page 449, Public Records of Seminole County, Florida.

 

8. Easement recorded in O.R. Book 3711, Page 1501, Public Records of Seminole
County, Florida as located on that certain plat of survey dated January 12,
2005, prepared by Kitner Surveying, Inc., entitled Plat of “ALTA/ACSM” Survey
for Featherlite, Inc.

 